DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.

Response to Amendment
Claims 1, 3-4, 6-8 and 10-21 are currently pending in the present application. Claims 1, 11, 15 and 19 are currently amended; claims 2, 5 and 9 are canceled; claims 3-4, 6-8, 10, 12-14, 16-18 and 20 are previously presented; and claim 21 is newly added. The amendment dated November 3, 2021 has been entered into the record.
Claims 1 and 19 were previously objected to for informalities and claims 1, 3-4, 6-8 and 10-20 were rejected under 35 USC §112(b). The objections and the rejections are now withdrawn as the applicant has amended the claims.

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, but are moot in light of the new ground of rejection set forth below. The new ground of rejection cites Berini et al. (U.S. Patent Application Publication No. 2015/0162462, “Berini”).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The 11/03/2021 amendment to claims 1 and 19 specify “further wherein the device is configured to be irradiated by said light from about a 90 degree angle with respect to the 
Claims 3-4, 6-8, 10-18 and 20-21 are rejected because they depend upon claims 1 and 19; they are likewise rejected under the same rationale as that set forth above with respect to claims 1 and 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the device" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Because in claim 1, there is no “a device”, it is unclear which device it refers to. Thereby as being indefinite, claim 1 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted "the device" to be --the plasmonic device--.
Claims 3-4, 6-8 and 10-18 are rejected because they depend upon claim 1; they are likewise rejected under the same rationale as that set forth above with respect to claim 1.
Claim 19 recites the limitation "the device" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Because in claim 19, there is no “a device”, it is unclear which device it refers to. Thereby as being indefinite, claim 19 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted "the device" to be --the plasmonic device--.
Claims 20-21 are rejected because they depend upon claim 19; they are likewise rejected under the same rationale as that set forth above with respect to claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 10, 12-14, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yen `490 (US 2008/0316490), of record, in view of Tanaka (US 2018/0202918), of record, and in further view of Berini (US 2015/0162462).
Regarding claim 1, Yen `490 discloses a plasmonic device (Figures 1-3, Paragraphs [0021]-[0023]) to enhance optical processes in samples lying on or in the proximity of the surface of the device (see Figure 2 where a sample-containing liquid 20 is disposed on the metallic grating structure 13 to make incident light induce surface plasmon resonance; Paragraphs [0021], [0023], [0029]), wherein the device comprises: 
a substrate (11),
a plasmonic structure (12, 13) comprising:
a full metal layer (metal detection film 12; Paragraph [0021]), and 
a metal grating (metal grating structure 13; Paragraph [0021]) in direct connection with the full metal layer (Figure 2), wherein the metal grating comprises elongated metal stripes and elongated empty spacing or grooves between the stripes (Figure 2), wherein a periodicity of the adjacent elongated metal stripes in the metal grating comprises the sum of the width of one elongated metal stripe and the width of the empty spacing or grooves of two adjacent elongated metal stripes (Figure 2 and Paragraph [0027]), wherein the periodicity is selected to 
further wherein the plasmonic device (see 112(b) rejections above) is configured to be irradiated by said light from a top side of the plasmonic device (Figure 2; Paragraph [0023]).
Yen `490 fails to disclose the full metal layer having a thickness of at least 50 nm.
However, Tanaka teaches a metal layer in a plasmonic device (34 in Figure 3) needs an enough thickness, which is thicker than a skin-depth, so as to excite surface plasmons (Paragraph [0048]), and the example where the thickness is 200 nm (Figure 3B, Paragraph [0047] “for the metal substrate 30 … a thin film of gold with a thickness of 200 nm was vapor-deposited on an SiO2 substrate”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the full metal layer of Yen `490 with the teaching of Tanaka, wherein the full metal layer has a thickness of at least 50nm, to consider an operational wavelength and have an enough thickness so that the surface plasmon mode can be excited and the absorption dip appears (Tanaka: Paragraphs [0047]-[0048]).
Yen `490 further fails to explicitly disclose the periodicity is selected to resonate with at least a frequency of laser light or narrow frequency band LED light, further wherein the plasmonic device is configured to be irradiated by said light from about a 90 degree angle with respect to the substrate.  
However, Berini teaches an analogous plasmonic device (Figures 1-2; the periodic grating structure comprising: the metal grating 150 and the metal film 130), in which 

As Yen `490 teaches there are SPR detectors adopting laser as a light source (BACKGROUND: [0006]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the light source as disclosed by Yen `490 with teachings of Berini, wherein the periodicity is selected to resonate with at least a frequency of laser light or narrow frequency band LED light used to excite optical processes in the sample, further wherein the plasmonic device is configured to be irradiated by said light from about a 90 degree angle with respect to the substrate, for the purpose of utilizing a wavelength in a predetermined range for coupling to SPPs (Berini: Paragraph [0052]).

Regarding claim 4, Yen `490 as modified by Tanaka and Berini discloses the limitations of claim 1 above, and Yen `490 further discloses an adhesion layer (111) between the substrate and the plasmonic structure, wherein the thickness of the adhesion layer is in the range of about 1-50 nm (Paragraph [0022] “The adhesive layer 111 is an about 3 nm thick film”).

Regarding claim 6, Yen `490 as modified by Tanaka and Berini discloses the limitations of claim 1 above.
Yen `490 fails to disclose that the thickness of the metal grating is in the range of 10-200 nm.
However, Tanaka teaches a metal layer in a plasmonic device needs an enough thickness, which is thicker than a skin-depth, so as to excite surface plasmons (Paragraph [0048]; the examiner notes that surface plasmon resonance is a well-known phenomenon occurring at the interface between metal and dielectric. Here, both Yen `490 and Tanaka teach such an interface), and the example where the thickness of the metal grating is 50 nm (Figure 3B, Paragraph [0047] “metal component 50 … 50 nm gold”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the plasmonic device of Yen `490 with the teachings of Tanaka, wherein the thickness of the metal grating is in the range of 10-200 nm, for the purpose of exciting the plasmon mode in a plasmonic device (Tanaka: Paragraphs [0047]-[0048]).

Regarding claim 7, Yen `490 as modified by Tanaka and Berini discloses the limitations of claim 1 above, and Yen `490 further discloses that the width of the elongated metal stripes in the metal grating is in the range of 10-1000 nm (Paragraph [0032] “the metallic grating structure 13 has a period of 448 nm and a spacing of 224 nm” teaching the width of the metal stripe, i.e., 448 nm – 224 nm = 224 nm).

Regarding claim 8, Yen `490 as modified by Tanaka and Berini discloses the limitations of claim 1 above, and Yen `490 further discloses that the empty spacing or grooves between the two adjacent elongated metal stripes in the metal grating is in the range of 10-1000 nm (Paragraph [0032] “the metallic grating structure 13 … a spacing of 224 nm”).

Regarding claim 10, Yen `490 as modified by Tanaka and Berini discloses the limitations of claim 1 above, and Yen `490 further discloses that the periodicity in the metal grating is in the range of 10-1000 nm (Paragraph [0032] “the metallic grating structure 13 has a period of 448 nm”).

Regarding claim 12, Yen `490 as modified by Tanaka and Berini discloses the limitations of claim 1 above, and Yen `490 further discloses that the substrate of the plasmonic device comprises materials, the most usual being coverslip glass (borosilicate glass), quartz, normal glass (silica glass), calcium fluoride (CaF2) or silicon (Paragraph [0047] “an SiO2 substrate”).

Regarding claim 13, Yen `490 as modified by Tanaka and Berini discloses the limitations of claim 1 above, and Yen `490 further discloses an adhesion layer (111) between the substrate and the plasmonic structure, wherein the adhesion layer is deposited using materials of chromium, titanium or TiO2 (Paragraph [0022] “titanium”).

Regarding claim 14, Yen `490 as modified by Tanaka and Berini discloses the limitations of claim 1 above, and Yen `490 further discloses the full metal layer or the metal grating 

Regarding claim 19, Yen `490 discloses a method for manufacturing a plasmonic device (Figures 1-3, Paragraphs [0021]-[0023]), wherein the method comprises:
providing a plasmonic structure (12, 13) on a substrate (11), said plasmonic structure comprising 
a full metal layer (metal detection film 12; Paragraph [0021]), and 
a metal grating (metal grating structure 13; Paragraph [0021]) in direct connection with the full metal layer (Figure 2), wherein the metal grating comprises elongated metal stripes and elongated empty spacing or grooves between the stripes (Figure 2), wherein a periodicity of the adjacent elongated metal stripes in the metal grating comprises the sum of the width of one elongated metal stripe and the width of the empty spacing or grooves of two adjacent elongated metal stripes (Figure 2 and Paragraph [0027]), the method comprising selecting the periodicity to resonate with a LED light used to excite optical processes in the sample (see Paragraph [0027] regarding the equation to excite surface plasmons where Λ is the period, and see Paragraph [0023] teaching a white light-emitting diode being used as a light source),
further wherein the plasmonic device (see 112(b) rejections above) is configured to be irradiated by said light from a top side of the plasmonic device (Figure 2; Paragraph [0023]).
Yen `490 fails to disclose the full metal layer having a thickness of at least 50 nm.
However, Tanaka teaches a metal layer in a plasmonic device (34 in Figure 3) needs an enough thickness, which is thicker than a skin-depth, so as to excite surface plasmons m (Figure 3B, Paragraph [0047] “for the metal substrate 30 … a thin film of gold with a thickness of 200 nm was vapor-deposited on an SiO2 substrate”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the full metal layer of Yen `490 with the teaching of Tanaka, wherein the full metal layer has a thickness of at least 50nm, to consider an operational wavelength and have an enough thickness so that the surface plasmon mode can be excited and the absorption dip appears (Tanaka: Paragraphs [0047]-[0048]).
Yen `490 further fails to explicitly disclose the periodicity is selected to resonate with at least a frequency of laser light or narrow frequency band LED light, further wherein the plasmonic device is configured to be irradiated by said light from about a 90 degree angle with respect to the substrate.  
However, Berini teaches an analogous plasmonic device (Figures 1-2; the periodic grating structure comprising: the metal grating 150 and the metal film 130), in which 
a periodicity is selected to resonate with at least a frequency of laser light or narrow frequency band LED light used to excite optical processes (Paragraphs [0052]-[0053] teaching a continuous wave laser diode (CW-LD) can be used to excite surface plasmons; Paragraph [0061] teaching the relationship between the periodicity and the frequency), and the plasmonic device is configured to be irradiated by said light from about a 90 degree angle with respect to a substrate (Figure 2A and Paragraph [0061] teaching the angle of incidence of the incident beam is set to be 0° , i.e., a 90 degree angle with respect to the plasmonic device).


Regarding claim 21, Yen `490 as modified by Tanaka and Berini discloses the limitations of claim 1 above.
Yen `490 does not explicitly discloses that the periodicity is selected to resonate with the molecular vibrational frequency of a substance in the sample (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). In this case, Yen `490 teaches a structure, i.e., a surface plasmon resonance detector capable of creating the surface plasmonic effect).
However, Tanaka teaches using a plasmonic device, in which a periodicity is selected to resonate with the molecular vibrational frequency of a substance in the sample (Paragraphs [0039] “a period A and a width w are adjusted so that the detection wavelength range D covers the reaction wavelength of the substance to be detected” and [0061] “to adjust the angle at 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the plasmonic device of Yen `490 with the teaching of Tanaka, wherein the periodicity is selected to resonate with the molecular vibrational frequency of a substance in the sample, for the purpose of exciting the surface plasmon mode originating in the molecular vibration of the substance to be detected (Tanaka: Paragraph [0061]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yen `490 in view of Tanaka and Berini, and in further view of Fukuura (US 2014/0017507).
Regarding claim 3, Yen `490 as modified by Tanaka and Berini discloses the limitations of claim 1 above, and Yen `490 further discloses using glass for the substrate (Figure 1, glass substrate 11).
However, Yen `490 does not necessarily disclose the thickness of the substrate is in the range of 50 μm-5 mm.
Fukuura teaches a thickness of a common glass substrate being 1 mm (Paragraph [0131] “a 1 mm thick soda glass substrate”) in a plasmonic device (Paragraph [0067]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Yen `490 glass substrate with the teachings of Fukuura, wherein the thickness of the substrate is in the range of 50 μm-5 mm, for the general purpose of disposing a plasmonic device thereon (Fukuura: [0067], [0131]).
Claims 11, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yen `490 in view of Tanaka and Berini, and in further view of Yamamoto (US 2013/0140976), of record.
Regarding claim 11, Yen `490 as modified by Tanaka and Berini discloses the limitations of claim 1 above.
However, Yen `490 does not disclose a protective layer above the metal grating, where the thickness of the protective layer is in the range of 1-50 nm.
Yamamoto teaches providing a protective layer above a metal layer (Figure 8 and Paragraph [0182] “a protective layer (not shown) may be further formed on the metal layer 19”, Paragraph [0211]), where a thickness of the protective layer is in the range of 10-100 nm (Paragraph [0186] “The thickness of the protective layer may be determined in accordance with the wavelengths (energies) of the surface plasmon resonant light to be generated and the fluorescent signals, and is generally in a range of 10 to 100 nm”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the plasmonic device of Yen `490 with the teachings of Yamamoto, wherein the thickness of the protective layer is in the range of 1-50 nm, for the purpose of preventing the metal layer from being corroded due to the measurement specimen (Yamamoto: Paragraphs [0172], [0180], [0182])

Regarding claim 15, Yen `490 as modified by Tanaka and Berini discloses the limitations of claim 1 above.

Yamamoto teaches providing a protective layer above a metal layer (Figure 8 and [0182], [0211]), where a protective layer is SiO2 (Figure 8, Paragraphs [0184]-[0185]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the plasmonic device of Yen `490 with the teachings of Yamamoto, wherein the thickness of the protective layer is in the range of 1-50 nm, for the purpose of preventing the metal layer from being corroded due to the measurement specimen (Yamamoto: Paragraphs [0172], [0180], [0182]).

Regarding claim 20, Yen `490 as modified by Tanaka and Berini discloses the limitations of claim 1 above, and Yen `490 further discloses the providing of the plasmonic structure comprising a full metal layer or a metal grating is performed by using electron beam lithography (EBL) or nanoimprint lithography (NIL) techniques, the lift-off technique or by wet or dry etching process (Paragraph [0021]).
However, Yen `490 does not disclose providing a protective layer above the full metal layer or metal grating, wherein: providing a protective layer is performed by using deposition methods of vacuum evaporation, sputtering, plasma enhanced chemical vapor deposition (PECVD), or atomic layer deposition (ALD).
Yamamoto teaches providing a protective layer above a metal layer (Figure 8 and Paragraph [0182] “a protective layer (not shown) may be further formed on the metal layer 19”, [0211]), the providing of the protective layer is performed by using deposition methods of 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the plasmonic device of Yen `490 with the teachings of Yamamoto, wherein the providing of the optional protective layer is performed by using deposition methods of vacuum evaporation, sputtering, plasma enhanced chemical vapor deposition (PECVD), or atomic layer deposition (ALD), for the purpose of preventing the metal layer from being corroded due to the measurement specimen using a well-known thin film-forming method (Yamamoto: Paragraphs [0172], [0175], [0180], [0182], [0191]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yen `490 in view of Tanaka and Berini, and in further view of Chan (US 2006/0215154), of record.
Regarding claim 16, Yen `490 as modified by Tanaka and Berini discloses the limitations of claim 1 above.
However, Yen `490 does not necessarily disclose that the plasmonic device is configured to enhance the optical processes of Raman scattering (RS), linear and nonlinear surface enhanced Raman scattering (SERS), coherent anti-Stokes Raman scattering (CARS) and surface enhanced coherent anti-Stokes Raman scattering (SECARS), stimulated Raman scattering (SRS) (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). In this case, Yen `490 teaches 
Chan teaches Raman spectroscopy or related techniques known in the art for detection of analytes includes at least normal Raman scattering, surface enhanced resonance Raman scattering, coherent anti-Stokes Raman spectroscopy and stimulated Raman scattering (Paragraph [0065]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the plasmonic device of Yen `490 with the teachings of Chan, where the plasmonic device is configured to enhance the known linear and nonlinear optical phenomena, for the purpose of detecting of analytes (Chan: Paragraph [0065]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yen `490 in view of Tanaka and Berini, and in further view of AAPA (Applicant Admitted Prior Art, “AAPA”), of record.
Regarding claim 17, Yen `490 as modified by Tanaka and Berini discloses the limitations of claim 1 above.
However, Yen `490 does not that the plasmonic device is configured to enhance the optical processes of fluorescence, second harmonic generation (SHG), third harmonic generation (THG), sum frequency generation (SFG), and two photon excited fluorescence (TPEF) (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 
AAPA discloses SP nanostructures have been used to enhance the linear and nonlinear optical phenomena including second harmonic generation (SHG), third harmonic generation (THG), sum frequency generation (SFG) and two photon excited fluorescence (TPEF) (BACKGROUND).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the plasmonic device of Yen `490 with the teachings of AAPA, where the plasmonic device is configured to enhance the known linear and nonlinear optical phenomena, for the purpose of using the surface plasmonic device for chemical, biological and medical imaging and sensing applications (AAPA: BACKGROULD).

Regarding claim 18, Yen `490 as modified by Tanaka and Berini discloses the limitations of claim 1 above, and Yen `490 further discloses that the plasmonic structure comprises nanograting structures with elongated grooves and comprises predefined continuous shape and patterns (Figures 1-2).
Yen `490 does not necessarily disclose enhancing four wave mixing (FWM) signal intensity without two photon excited luminescence (TPEL) background in SECARS imaging (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 
AAPA discloses that SP nanostructures have been used to enhance the linear and nonlinear optical phenomena including four wave mixing (FWM) and two photon excited fluorescence (TPEF) spectroscopy (AAPA: BACKGROULD).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the plasmonic device of Yen `490 with the teachings of AAPA, where the plasmonic device is configured to enhance the known linear and nonlinear optical phenomena, for the purpose of using the surface plasmonic device for chemical, biological and medical imaging and sensing applications (AAPA: BACKGROULD).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JONATHAN Y JUNG/
Patent Examiner, Art Unit 2871